Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board denying him benefits on the ground that his separation from employment was voluntary and without good cause (Labor Law, § 593, subd. 1 par. [a]). Claimant was employed by a corporation owned by himself and his wife which operated a retail dry cleaning establishment. In November, 1964 claimant and his wife sold their interest in the business and as a result claimant’s employment terminated. The board found that while there were understandable motives for claimant selling the business, these reasons were “ personal and noneompelling ” and that “ a loss of employment resulting from a sale, under such circumstances, constitutes a voluntary leaving of employment without good cause.” Whether in a given ease there is a “voluntary separation without good cause” involves a factual determination by the board and is therefore subject to our review only if the board’s decision is erroneous as a matter of law (Matter of Gleason [Catherwood], 23 A D 2d 922). On the instant record we cannot say that as a matter of law the board was required to credit claimant’s contention that he sold the business to avoid financial ruin and because he could no longer maintain the workload required of him to continue the business. Decision affirmed, without costs.
Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.